     Case 3:20-cv-00651-L Document 15 Filed 10/29/20                 Page 1 of 2 PageID 141



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

ANGELA HARRIS,                                    §
                                                  §
                 Plaintiff,                       §
v.                                                §    Civil Action No. 3:20-CV-651-L
                                                  §
TUCKER ENTERTAINMENT, LLC                         §
d/b/a DALLAS CABARET-SOUTH;                       §
and DOUGLAS ERNEST,                               §
                                                  §
                 Defendants.                      §

                                              ORDER

        Before the court is Defendants’ Motion to Dismiss and/or Stay All Proceedings and Compel

Arbitration (“Motion”) (Doc. 8). On October 6, 2020, the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Report”) (Doc. 14) was entered,

recommending that the court grant Defendants’ Motion to the extent they seek to compel arbitration.

The magistrate judge further recommends that the court grant Defendants’ request to dismiss this

action with prejudice, as all of claims must be arbitrated. No objections to the Report were filed.

        Having reviewed the Motion, briefs, evidence, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. The court, therefore, grants Defendants’ Motion (Doc. 8) to the extent they

seek to compel arbitration and dismiss, rather than stay, this action, and dismisses with prejudice

this action. Defendants’ request in the alterative to stay this action pending arbitration is denied as

moot. If Plaintiff wishes to pursue her claims against Defendants, she must do so in arbitration in

accordance with the Arbitration Provision in the Licensing Agreement.



Order – Page 1
   Case 3:20-cv-00651-L Document 15 Filed 10/29/20            Page 2 of 2 PageID 142



       It is so ordered this 29th day of October, 2020.



                                                    _________________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
